            Case 6:21-cv-00109-ADA Document 21 Filed 05/07/21 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


 TOT POWER CONTROL, S.L.,

                       Plaintiff,          Case No. 6:21-cv-00109-ADA

 vs.                                       JURY TRIAL DEMANDED

 T-MOBILE US, INC., AND T-MOBILE
 USA, INC.,

                       Defendants,

 ERICSSON INC.,

                       Intervenor.


                        MOVANT-INTERVENOR ERICSSON INC.’S
                         MOTION FOR LEAVE TO INTERVENE




DM2\14104376.1
            Case 6:21-cv-00109-ADA Document 21 Filed 05/07/21 Page 2 of 11




          Pursuant to Federal Rule of Civil Procedure 24, Movant-Intervenor Ericsson Inc.

(“Ericsson”) respectfully moves for leave to intervene as a defendant in the above-titled case

(“Ericsson’s Motion” or “Motion”). Plaintiff TOT Power Control, S.L. (“TOT” or “Plaintiff”)

opposes the motion.        However, as detailed more fully below, Ericsson has demonstrated

Constitutional standing to intervene and satisfies the requirement for intervention as a matter of

law under Federal Rule of Civil Procedure 24(a), and, alternatively, permissive intervention under

Rule 24(b). For these reasons, and because Defendants T-Mobile US, Inc., and T-Mobile USA,

Inc. ( “T-Mobile” or “Defendants”) are not opposed to Ericsson’s intervention, Ericsson

respectfully requests that the Court grant it leave to intervene and file a responsive pleading in

intervention within forty-eight (48) hours of its Motion being granted.1

I.        INTRODUCTION

          Plaintiff sued T-Mobile, one of Ericsson’s customers, on February 1, 2021, asserting a total

of two patents (collectively, “Patents-in-Suit”) (Dkt. 1) (“Pl.’s Compl.” or the “Complaint”)).2

Ericsson seeks to intervene so that the dispute between Ericsson and TOT may be efficiently

disposed of in the pending proceeding.

          In its Complaint, TOT alleges that T-Mobile infringes the Patents-in-Suit “through the

structure and operation of the WCDMA base transmission stations (‘BTS’) that [T-Mobile] have

employed and continue to employ.” Dkt. 1 ¶ 29. Ericsson provides T-Mobile with certain types

of network equipment that TOT identifies in its Complaint. Indeed, according to TOT, the accused



1
  In accordance with Federal Rule of Civil Procedure 24(c), a copy of Ericsson’s proposed Answer
in Intervention and Counterclaims is attached as Exhibit 1.
2
  On the same day, TOT brought other actions including against AT&T. See TOT Power Control,
S.L. v. AT&T Mobility LLC, Case No. 6:21-cv-00107. Ericsson is filing a motion to intervene in
that case on the same grounds as this Motion.



DM2\14104376.1
            Case 6:21-cv-00109-ADA Document 21 Filed 05/07/21 Page 3 of 11




“WCDMA BTS are supplied to [T-Mobile] by, among others, Nokia and Ericsson, and include

Radio network Controllers (‘RNC’) and NodeBs.” Id. (emphasis added); see also id. ¶ 21 (“TOT

shared the techniques of the Patents-in-Suit with Defendants’ base station equipment suppliers,

including Nokia and Ericsson, who surreptitiously adopted the patented techniques of Patents-in-

Suit without approval, authority, or license to do so.”).3 As a result of Ericsson’s supply of 3G

WCDMA telecommunications equipment to T-Mobile, T-Mobile has tendered a demand that Ericsson

indemnify and defend T-Mobile pursuant to the terms of the agreement under which Ericsson supplies

this network equipment.

          Accordingly, Ericsson seeks to intervene because it sells equipment and technology to T-

Mobile that TOT accuses of infringement. As the designer, manufacturer, and distributor of the

accused equipment and technology, Ericsson has a substantial interest in the litigation and is in the best

position to defend against certain of TOT’s claims. Ericsson’s Motion is timely, and no existing party

will suffer prejudice if Ericsson intervenes. Moreover, Ericsson’s intervention will not result in the

case being delayed. Thus, Ericsson respectfully requests the Court’s permission to intervene as a

matter of right under Federal Rule of Civil Procedure 24(a) or, alternatively, that the Court allow

intervention under Rule 24(b).

II.       STATEMENT OF FACTS

          A.     Plaintiff Accuses T-Mobile Network Equipment Supplied to T-Mobile by
                 Ericsson of Infringement4

          TOT accuses T-Mobile of infringing the Patents-in-Suit because of T-Mobile’s use and

implementation of allegedly infringing 3G WCDMA cellular wireless networks. Dkt. 1 ¶¶ 21, 27-


3
    Any terms not defined herein have the definitions given to them in TOT’s Complaint.
4
  The scope of TOT’s infringement allegations also includes certain network equipment and
technology that T-Mobile may purchase from other suppliers (e.g., Nokia). Ericsson lacks
information about those other suppliers’ network equipment and technology.


                                                    3
DM2\14104376.1
            Case 6:21-cv-00109-ADA Document 21 Filed 05/07/21 Page 4 of 11




36, 38-45. Ericsson supplies, among other things, equipment and technology incorporated by T-

Mobile into these cellular networks. In general, this network equipment and technology is

interoperable with the 3rd Generation Partnership Project standards (“3GPP”).

          Ericsson supplies several types of network equipment and technology to T-Mobile, and

Ericsson’s entry into the case will facilitate discovery related to this equipment and technology.

For example, for the Ericsson-supplied equipment and technology, the documents and other

tangible evidence, including equipment specifications, likely reside with Ericsson. As a result,

Ericsson’s entry into the case should streamline and simplify this litigation, especially as it relates

to the Ericsson-supplied network equipment and technology that TOT alleges to infringe in its

Complaint.

          For example, Ericsson supplies base stations, including base transceiver stations (“BTSs”

or “NodeB(s)”), and Radio Network Controllers (“RNC(s)”), to T-Mobile. These base stations are

interoperable with WCDMA-based 3G. Ericsson provides base stations and the technology

enabling them to T-Mobile. In this case, TOT asserts that “Defendants infringe claim 1 of the ‘865

Patent through the operations performed by the WCDMA BTS that Defendants have employed

and continue to employ. These WCDMA BTS are supplied to Defendants by, among others, Nokia

and Ericsson, and include Radio Network Controllers (‘RNC’) and Node-Bs.” Dkt 1. ¶ 40; see

also id. ¶29 (“Defendants infringe claim 6 of the ’376 Patent through the structure and operation

of the WCDMA base transmission stations (“BTS”) that Defendants have employed and continue

to employ. These WCDMA BTS are supplied to Defendants by, among others, Nokia and

Ericsson, and include Radio Network Controllers (“RNC”) and Node-Bs.”).

          In short, Ericsson-supplied network equipment and technology is integral to the resolution

of this case, and Ericsson has a substantial interest in protecting its equipment and technology.



                                                  4
DM2\14104376.1
            Case 6:21-cv-00109-ADA Document 21 Filed 05/07/21 Page 5 of 11




          B.     T-Mobile Has Tendered an Indemnity Demand to Ericsson, and Ericsson
                 Has a Substantial and Direct Interest in Protecting Its Customers’ Use of
                 Ericsson Equipment and Technology

          Ericsson’s customer, T-Mobile, has demanded indemnification of all costs and expenses

incurred or to be incurred by T-Mobile with respect to this action based on the parties’ contractual

agreement for T-Mobile’s purchase of the network equipment and/or technology described above.

TOT’s allegations, on their face, include assertions against network equipment and/or technology

of the type that Ericsson supplies. In light of the indemnification provisions contained in

Ericsson’s supply agreement with T-Mobile, there can be no serious dispute that Ericsson may be

injured if not permitted to intervene in this suit.

          C.     This Case Is at an Early Stage in the Litigation.

          Currently no activity has occurred in this case that weighs against intervention. TOT filed

its Complaint on February 1, 2021, and T-Mobile filed its answer on April 12, 2020. Dkt. 14. The

parties filed a case readiness statement on April 28, 2021. Dkt. 19. A case management conference

has not yet been set. No protective order has been entered. This case is at an early stage and

intervention will cause no harm or delay to TOT or to the Court’s schedule.

III.      ARGUMENT

          Ericsson supplies base stations, including BTSs and NodeBs, to T-Mobile that are

incorporated by T-Mobile into T-Mobile’s 3G WCDMA cellular network. T-Mobile, who has been

accused of infringement by the Plaintiff (see generally Dkt. 1), has tendered an indemnity demand

to Ericsson. This case thus presents a justiciable controversy as to Ericsson. Ericsson, as the

designer, manufacturer, and distributor of certain base stations, including NodeBs and BTSs, to T-

Mobile, is in the best position to defend infringement claims against its equipment and technology.

“‘[I]t is a simple fact of life that a manufacturer must protect its customers, either as a matter of

contract, or good business, or in order to avoid the damaging impact of an adverse ruling against

                                                      5
DM2\14104376.1
            Case 6:21-cv-00109-ADA Document 21 Filed 05/07/21 Page 6 of 11




its products.’” Katz v. Lear Siegler, Inc., 909 F.2d 1459, 1464 (Fed. Cir. 1990) (quoting Codex

Corp. v. Milgo Elec. Corp., 553 F.2d 735, 737-38 (1st Cir. 1977)).

          Ericsson is entitled to intervene as a matter of right under Federal Rule of Civil Procedure

24(a) and permissively under Rule 24(b). Ericsson requests that the Court grant its Motion and

permit intervention in this matter. Intervention will allow Ericsson to protect its equipment and

technology from a charge of infringement.

          A.      Mandatory Intervention

          Federal Rule of Civil Procedure 24(a)(2) provides that

          [o]n timely motion, the court must permit anyone to intervene who: . . . claims an interest
          relating to the property or transaction that is the subject of the action, and is so situated that
          disposing of the action may as a practical matter impair or impede the movant’s ability to
          protect its interest, unless existing parties adequately represent that interest.
A proposed intervenor is entitled to mandatory intervention if all of the following elements are

satisfied:

          “(1) the application for intervention must be timely; (2) the applicant must have an interest
          relating to the property or transaction which is the subject of the action; (3) the applicant
          must be so situated that the disposition of the action may, as a practical matter, impair or
          impede his ability to protect that interest; [and] (4) the applicant’s interest must be
          inadequately represented by the existing parties to the suit.”

Texas v. United States, 805 F.3d 653, 657 (5th Cir. 2015) (New Orleans Pub. Serv., Inc. v. United

Gas Pipe Line Co., 732 F.2d 452, 463 (5th Cir. 1984) (en banc)). Ericsson satisfies each element

required for intervention as a matter of right.

          First, Ericsson’s Motion is timely, as it has been a little over three months since Plaintiff

filed its Complaint. See e.g., Edwards v. City of Houston, 78 F.3d 983, 1000-01 (5th Cir. 1996)

(en banc) (citing Fifth Circuit intervention cases finding that delays as long as five months or more

are not unreasonable); Team Worldwide Corp. v. Wal-Mart Stores, Inc., No. 2:17-CV-00235-JRG,

2017 U.S. Dist. LEXIS 201769, at *9 (E.D. Tex. 2017) (Gilstrap, J.) (finding that a period of four


                                                      6
DM2\14104376.1
            Case 6:21-cv-00109-ADA Document 21 Filed 05/07/21 Page 7 of 11




months did not constitute impermissible delay); Ericsson Inc. v. D-Link Sys., Inc., No. 6:10-cv-

473 (E.D. Tex. May 4, 2012), Dkt. No. 205 (granting Intel’s partially opposed motion to intervene

filed five months after the scheduling conference took place and nearly one year into the case).

Furthermore, while TOT has stated that it will oppose this Motion, there is no allegation that

Plaintiff is prejudiced by the timing of Ericsson’s Motion. However, even if there were such an

allegation, there is no basis for finding prejudice as discovery has not opened, claim construction

has not begun, and a trial date has not yet been set. See Wal-Mart Stores, Inc. v. Tex. Alcoholic

Bev. Comm’n, 834 F.3d 562, 565 (5th Cir. 2016) (“Because the Association sought intervention

before discovery progressed and because it did not seek to delay or reconsider phases of the

litigation that had already concluded, the Association’s motion was timely”).

          Second, Ericsson has a substantial interest in defending its equipment and technology.

Based on the allegations in Plaintiff’s Complaint, it appears that Plaintiff is accusing Ericsson base

stations, including NodeBs and BTSs, of infringing the Patents-in-Suit. Courts routinely recognize

that developers, manufacturers, and distributors of accused equipment and technology, such as

Ericsson, have a considerable interest in patent litigations against their customers. See, e.g., U.S.

Ethernet Innovations, LLC v. Acer, Inc., No. 6:09-cv-448-JDL, 2010 U.S. Dist. LEXIS 150649, at

*13 (E.D. Tex. May 10, 2010) (Love, J.) (“[A] manufacturer such as Intel faces the loss of its

customer base and reputation as a result of patent infringement allegations.” (citation omitted)).

Ericsson also has a financial stake in this litigation, as T-Mobile has demanded indemnity from

Ericsson for its use of Ericsson’s equipment and technology. See e.g., First Gibraltar Bank v.

Bradley, No. 95-20500, 1996 U.S. App. LEXIS 43235, at *12 (5th Cir. Sept. 10, 1996)

(unpublished) (“Given the agency’s obligation to indemnify … , [the agency] had a concrete

financial interest in the litigation that would justify its status as [an intervenor.]”); Kadlec Med.



                                                  7
DM2\14104376.1
            Case 6:21-cv-00109-ADA Document 21 Filed 05/07/21 Page 8 of 11




Ctr. v. Lakeview Anesthesia Assocs., No. 04-997, 2004 Dist. LEXIS 18277, at *2 (E.D. La. Sept.

10, 2004) (Where the named defendant “will seek indemnification against [the intervenor],” the

interest requirement is met by the intervenor’s “interest in having its obligations under the

[indemnification agreement] established … .”).

          Third, Ericsson’s interests may be impaired because (1) Ericsson’s obligations impute

responsibilities for potential money judgments; (2) adverse rulings could impact Ericsson’s

relationships with its customers; and (3) an adverse judgment could also create precedent that

could be used against Ericsson and its customers in other proceedings related to Ericsson

equipment, software, and technology. See, e.g., Heaton v. Monogram Credit Card Bank, 297 F.3d

416, 424 (5th Cir. 2002) (the potential “stare decisis effect of an adverse judgment constitutes a

sufficient impairment to compel intervention”) (citation omitted)); Katz, 909 F.2d at 1464 (“‘[I]t

is a simple fact of life that a manufacturer must protect its customers, either as a matter of contract,

or good business, or in order to avoid the damaging impact of an adverse ruling against its

products.’” (citation omitted)); Team Worldwide Corp., 2017 U.S. Dist. LEXIS 201769, at *13

(“[T]he ongoing sale and distribution of [the intervenor’s] products is put at risk by [the plaintiff’s]

allegations of infringement.”).

          Finally, the existing parties are not situated to represent Ericsson’s interests. As the

designer and manufacturer of equipment and technology at issue in this litigation, Ericsson is

uniquely situated to understand and defend its own products. Indeed, as the product designer and

keeper of key relevant technical documents, Ericsson is the single most important source of

information about its equipment and technology. Thus, Ericsson is capable of presenting a defense

in support of its interests that could not be presented by T-Mobile alone. See Sw. Bell Tel., L.P. v.

Arthur Collins, Inc., No. 3:04-cv-00669 (N.D. Tex. Jan. 28, 2005), Dkt. No. 50 at 5 (finding under



                                                   8
DM2\14104376.1
            Case 6:21-cv-00109-ADA Document 21 Filed 05/07/21 Page 9 of 11




the inadequate representation inquiry that “the customer would not be the best source for providing

the detailed information about the [intervenor-manufacturer’s] products.”). Accordingly, Ericsson

has met its burden of demonstrating its need to independently defend its own equipment and

technology.

          B.     Permissive Intervention

          A second, independent basis for granting Ericsson’s Motion is permissive intervention.

Federal Rule of Civil Procedure 24(b) requires only that the prospective intervenor have “a claim

or defense that shares with the main action a common question of law or fact,” and that the motion

for intervention be timely filed. The claims and defenses that Ericsson intends to plead share an

abundance of common questions of law and fact with the main action. For instance, Ericsson will

raise defenses of non-infringement and invalidity against the Plaintiff. The determination of

validity necessarily involves the resolution of legal and factual issues within the scope of 35 U.S.C.

§§ 101, 102, 103, 112, and/or 116. Any validity defense raised by T-Mobile will involve similar

legal and factual issues. These overlapping factual issues are sufficient to warrant permissive

intervention. See Team Worldwide Corp., 2017 U.S. Dist. LEXIS 201769, at *19-20.

          Moreover, as discussed in more detail above, Ericsson’s Motion is timely and will not

unduly delay the proceedings or unduly prejudice the original parties, as evidenced by the fact that

T-Mobile does not oppose this Motion. Furthermore, intervention in this case promotes both

fairness and judicial economy given that Ericsson’s indemnification obligations to T-Mobile and

that Ericsson’s equipment and technology is directly at issue in this litigation. As permissive

intervention is “wholly discretionary,” the lack of prejudice or delay and the promotion of fairness

and judicial economy further support granting Ericsson’s Motion. New Orleans Pub. Serv., 732

F.2d at 470-71.



                                                  9
DM2\14104376.1
           Case 6:21-cv-00109-ADA Document 21 Filed 05/07/21 Page 10 of 11




IV.       CONCLUSION

          For the foregoing reasons, Ericsson respectfully requests that the Court enter an order

granting Ericsson leave to intervene, either as a matter of right under Federal Rule of Civil

Procedure 24(a) or permissively under Rule 24(b). Ericsson further requests that it be granted

leave to file a responsive pleading in intervention within forty-eight (48) hours of its Motion being

granted.

Dated: May 7, 2021                        Respectfully submitted,

                                          By: /s/ Gilbert A. Greene
                                          Gilbert A. Greene (TX Bar #24045976)
                                          Email: BGreene@duanemorris.com
                                          DUANE MORRIS LLP
                                          Las Cimas IV
                                          900 S. Capital of Texas Highway, Suite 300
                                          Austin, TX 78746
                                          Telephone: (512) 277-2246
                                          Facsimile: (512) 597-0703

                                          John R. Gibson (GA Bar #454507)
                                          Email: jrgibson@duanemorris.com
                                          (pro hac vice to be submitted)
                                          David C. Dotson (GA Bar # 138040)
                                          Email: dcdoton@duanemorris.com
                                          (pro hac vice to be submitted)
                                          DUANE MORRIS LLP
                                          1075 Peachtree Street NE, Suite 1700
                                          Atlanta, GA 30309
                                          Telephone: (404) 253-6900
                                          Facsimile: (404) 253-6901

                                          Joseph A. Powers (PA Bar #84590)
                                          Email: JAPowers@duanemorris.com
                                          (pro hac vice to be submitted)
                                          DUANE MORRIS LLP
                                          30 South 17th Street
                                          Philadelphia, PA 19103
                                          Telephone: (215) 979-1000
                                          Facsimile: (215)-979-1020

                                          Kevin P. Anderson (DC Bar #476504 - NC Bar #29083)
                                          Email: KPAnderson@duanemorris.com

                                                 10
DM2\14104376.1
           Case 6:21-cv-00109-ADA Document 21 Filed 05/07/21 Page 11 of 11




                                           (pro hac vice to be submitted)
                                           DUANE MORRIS LLP
                                           Duane Morris LLP
                                           505 9th Street, N.W., Suite 1000
                                           Washington, DC 20004-2166
                                           Telephone: (202) 776-7800
                                           Facsimile: (202) 776-7801

                                           ATTORNEYS FOR MOVANT-INTERVENOR
                                           ERICSSON INC.



                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that this document was filed electronically on May 7,

2021 pursuant to Local Civil Rule CV-5(a) and has been served on all counsel who are deemed to

have consented to electronic service.

                                                      /s/ Gilbert A. Greene
                                                          Gilbert A. Greene


                               CERTIFICATE OF CONFERENCE

          The undersigned hereby certifies that pursuant to Local Rules CV-7(h) and (i), counsel for

Movant-Intervenor Ericsson Inc. conferred with counsel for Defendant T-Mobile, as well as with

counsel for TOT, regarding this Motion. T-Mobile does not oppose, while TOT does.


                                                      /s/ Gilbert A. Greene
                                                          Gilbert A. Greene




                                                 11
DM2\14104376.1
